Sanders, J.
(concurring in part, dissenting in part) — I concur with the majority except insofar as it disallows an award of reasonable attorney’s fees for litigation from public funds to the special prosecutor. In Washington, before the appointment of a special prosecutor can be justified, the county prosecutor "must have both a duty to represent an official and a disability that prevents the prosecutor from representing the official.” Westerman v. Cary, 125 Wn.2d 277, 298, 885 P.2d 827, 892 P.2d 1067 (1994); RCW 36.27.030. The majority holds that while the county prosecutor in this case was indeed disabled from representing the county clerk, he never had a duty to undertake such representation to begin with. The majority therefore concludes that because no duty existed, the superior court had no authority to appoint a special prosecutor and award attorney’s fees. However, county prosecutors do have the authority to appear for and represent county officers in litigation and, in certain circumstances, the county prosecutor is the proper representative of county officials, and "authority” in this context means "duty.” Accordingly, I would affirm the award of attorney’s fees, and award additional attorney’s fees for this appeal.
As a preliminary matter, county prosecutors have represented county officials in the past when these officials initiate a suit. See, e.g., Fuqua v. Fuqua, 88 Wn.2d 100, 104, 558 P.2d 801 (1977) (county prosecutor properly appeared for and represented the county clerk in clerk’s suit seeking a lawful distribution of funds paid into the clerk’s office); In re Lewis, 51 Wn.2d 193, 201-02, 316 P.2d 907 (1957) (county prosecutor had a duty to represent probation officer in his suit); Ridder v. Department of Revenue, 43 Wn. App. 21, 25, 714 P.2d 717 (1986) (county prosecutor represented county assessor in assessor’s petition against State Department of Revenue); Van Buren v. Miller, 22 Wn. App. 836, 592 P.2d 671 (county prosecutor represented county assessor in suit against landowners), review denied, 92 Wn.2d 1021 (1979). There are also numerous cases where county prosecutors have represented county of*635ficials who are defendants in suits. See, e.g., Westerman, 125 Wn.2d 277 (county prosecutor represented district court judge); Hearst Corp. v. Hoppe, 90 Wn.2d 123, 580 P.2d 246 (1978) (county prosecutor defended county assessor in suit under public disclosure act); Loveridge v. Schillberg, 17 Wn. App. 96, 561 P.2d 1107 (1977) (county prosecutor defended himself in mandamus suit). Under the reasoning of the majority, however, county prosecutors who have litigated these actions have acted beyond the scope of their "duty” and should not have been compensated with public funds.
Substantively, the majority loses its way in its understanding of the nature of the "duties” referenced in RCW 36.27.020. Our case law recognizes a duty (in the sense of authority) for county prosecutors to represent county officials when the claims of these officials have merit and these claims relate to their official duties.
The majority’s narrow interpretation of RCW 36.27.020 runs contrary to precedent and practice. "The authority of the prosecuting attorney to appear in actions which present issues concerning county officials and their operation of county departments has been broadly construed in this state.” Fuqua, 88 Wn.2d at 102. Indeed, In re Lewis and Westerman v. Cary appear to stand for the proposition that a county prosecutor should represent county officials if county interests are implicated.1
Case law has also recognized the authority of the *636prosecutor to represent a county official in litigation where the county is not a named party but is nevertheless the "real party in interest.” Black’s defines a "Real party in interest” as "the one who is actually and substantially interested in [the] subject matter . . . .” Black’s Law Dictionary 1264 (6th ed. 1990). In Westerman we determined that the county was the real party in interest in the dispute between the district court and the public defender’s office because "it [was] the organ ultimately impacted” by the outcome.2 Westerman, 125 Wn.2d at 299. The statute creates an affirmative duty for the county prosecutor to represent the county in any action in which it may be a party. RCW 36.27.020(4). Thus, the county prosecutor was the proper representative in Westerman because it was the county that was "the one who [was] actually and substantially interested in [the] subject matter.” Black’s Law Dictionary, supra.
The majority claims the elected county clerk of Grant County cannot sue the county concerning the scope of her duties as a county official and be compensated for legal representation at public expense because the county is the named defendant in her lawsuit. This is an artificial distinction at best, one that essentially ascribes to the Grant County board of commissioners Louis XIV’s claim *637that "Z/eíaí c’est moi.”3 The question in this case is not whether the county is a named party, but whether the county is the real party in interest. The majority fails to adequately explain why Grant County is not the "organ ultimately impacted” (Westerman, 125 Wn.2d at 299) by the dispute between the Grant County clerk and the Grant County board of commissioners. Further, the majority presents no explanation as to why Grant County was not actually and substantially interested in a suit between its clerk and its board of commissioners over the board’s ultra vi-res interference with the clerk’s hiring discretion.
It is clear from the facts of this case the appointment of a special prosecutor was warranted when the county prosecutor was disabled, and this special prosecutor properly exercised his discretion to proceed with the clerk’s suit which was initiated out of concern for the appropriate functioning of county government. However, the majority holds that the clerk must finance litigation to insure government compliance with the law out of her private resources.
Further, the majority errs in asserting that the absence of a statutory mandate to bring suit means that county prosecutors have no authority to initiate lawsuits on behalf of county officials. While the majority permits the clerk to recover fees attributable to the advisory duties performed by the special prosecutor, it does not sufficiently differentiate between the discretionary authority county prosecutors possess to represent county officials and the mandatory duty to give legal advice imposed by RCW 36.27.020. Because the majority fails to make this distinction, it misreads the holding in Hoppe v. King County, 95 Wn.2d 332, 339, 622 P.2d 845 (1980) which primarily addresses the prosecutor’s discretion to bring a suit once such a suit has been requested by an official. In Hoppe there was no discretionary right to bring suit because there was no standing. Id. In finding that the county prosecutor had no duty to bring such a suit, we stated:
*638[NJothing in the duties of the prosecuting attorney (RCW 36.27.020) requires that officer to bring an action simply because a request is made by another county officer or to provide legal representation. While RCW 36.27.020(2) does require the prosecuting attorney to "[b]e legal adviser to all county . . . officers”, this is not a requirement that the prosecuting attorney appear for or represent a county officer.
Id. at 339-40 (emphasis added) (citation omitted). This language holds true: the county prosecutor had no duty to bring a suit representing a plaintiff who did not have standing to sue. In fact, he had a duty not to do so. This does not necessarily mean, however, that the county prosecutor had no duty to bring such a suit if the plaintiff had standing and the prosecutor, acting within his discretion, thought that bringing suit was advisable.
The Court of Appeals has recognized that a county prosecutor does not have a mandatory duty to initiate a suit simply because one is requested by a county official; however, it does not rule out the authority to commence and litigate a suit as a matter of discretion. In Fisher v. Clem, 25 Wn. App. 303, 607 P.2d 326 (1980), the court brought out the distinction:
RCW 36.27.020 does not specifically compel the prosecutor to bring any civil suit. If it were construed in that manner, the prosecutor might, at the insistence of any county officer, be required to violate both his oath as an attorney and the Code of Professional Responsibility, both of which preclude the counseling or maintaining of frivolous suits. (CPR) DR 7-102(A)(2). We therefore hold that the prosecutor’s maintenance of any civil proceedings under RCW 36.27.020 is discretionary. Bates v. School Dist. 10, 45 Wash. 498, 88 P. 944 (1907).
Id. at 307 (footnote omitted).
The interpretation of the statute adopted by the majority in the present case presents a false dichotomy between a prosecuting attorney never representing a county official in litigation and a prosecuting attorney violating his oath by always representing a county official when so *639requested. Nothing in the statute or in the case law interpreting that statute requires such a conclusion. The duty of a county prosecutor to represent county officials in litigation pursuant to Westerman and Lewis and the statutory duty to represent the county must, of course, be tempered by the prosecutor’s judgment. In the case of conflicting statutes, they must be read together to give each effect and to harmonize each with the other. Bour v. Johnson, 122 Wn.2d 829, 835, 864 P.2d 380 (1993). I, therefore, disagree with the majority that the inclusion of a mandatory duty to advise county officials in the statute necessitates the exclusion of a discretionary authority to represent county officials in litigation.
Finally, the majority, in an unnecessary and gratuitous section, in light of its resolution of the other issues in the case, declares the attorney’s fees requested by the special prosecutor "excessive.” Although it offers no proof when it concludes the special prosecutor overbilled, the majority can only justify its decision by pointing to the fact that the damages in this case were relatively small, citing RPC 1.5(a)(4). However, using the sum in dispute as the sole factor in determining attorney’s fees ignores the other factors listed in that rule, such as the "time and labor required, [and] the novelty and difficulty of the questions involved . . . .” RPC 1.5(a)(1). Here, the issues were complex and unsettled, and it is reasonable to assume they consumed a good deal of both the special and county prosecutors’ time. The county prosecutor had no such monetary restraints on his ability to litigate the issues and it is unfair for the clerk, the prevailing party, to be forced to personally fund a claim involving the proper function of county government.
In conclusion, I would hold that the law firm retained by the county clerk, and appointed by the court, was entitled to represent her as a special prosecutor, as was the elected prosecutor, because of the disability of the county prosecutor. The statute provides a county clerk is entitled to legal representation from a special prosecutor *640at public expense. Accordingly, I dissent from the reversal of an award of attorney’s fees.
Durham, C.J., and Johnson, J., concur with Sanders, J.
Reconsideration denied February 20, 1997.

This was the conclusion arrived at by the Michigan Court of Appeals in a case remarkably similar to the one currently before us. In Gogebic County Clerk v. Gogebic County Board of Comm’rs, 102 Mich. App. 251, 301 N.W.2d 491, 498-99 (1980), the county clerk brought a mandamus action against the county controller ordering the return of all books, records, and accounts taken from the clerk’s office by the controller and against the board of commissioners ordering the return to the clerk of all duties and adequate funding for the office. The trial court appointed a special prosecutor to represent the plaintiff clerk after the county prosecutor elected to represent the board and the controller in defense of the clerk’s claims. The Michigan statute provided that the prosecutor shall prosecute or defend all civil suits in which the county may be interested. The Court of Appeals held that the appointment of the special prosecutor was appropriate because "the county was interested in the suit by plaintiff [county clerk] against the county board of commissioners and the county controller.” Id. at 499.


This reasoning was adopted by the Court of Appeals in Neal v. Wallace, 15 Wn. App. 506, 550 P.2d 539 (1976). There the petitioner applied for a writ of mandamus directing the superior court to allow him to proceed in forma pauperis. The individually named respondent, presumably the judge who denied the request, was represented by the prosecuting attorney. The Court of Appeals, in holding that the prosecuting attorney was appropriately representing the judge, stated:
"As a preliminary matter, we hold that the prosecuting attorney is the proper court representative of the Superior Court judge. It is the duty of a prosecuting attorney to represent the county or state in any action to which either is a party. A superior court judge occupies a dual position as both state officer and county officer, and is thus entitled to representation by the prosecutor in either or both capacities. The prosecuting attorney is also the proper court representative of the county itself in this case, the county being the ultimate source of payment of waived fees and thus the real party in interest.”
Id. at 507-08 (footnotes omitted).


"I am the state.1